IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-21075
                        Conference Calendar



MERIA JAMES BRADLEY,

                                         Plaintiff-Appellant,

versus

CLARENCE O’NEAL BRADFORD; JOHN
B. HOLMES; FRANK F. GASHIEN;
REO HARRIS, JR.,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-2242
                       - - - - - - - - - -

                         December 16, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Meria James Bradley, Texas prisoner # 698112, appeals the

dismissal of his 42 U.S.C. § 1983 complaint as frivolous.     See 28

U.S.C. § 1915(e)(2)(B)(i).   Bradley has failed to meet the

requirements of Heck v. Humphrey, 512 U.S. 477, 486-87 (1994),

and thus his complaint is barred.   Accordingly, Bradley’s appeal

is DISMISSED as frivolous.   See 5th Cir. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 98-21075
                                   -2-

     The district court’s dismissal counts as a strike against

Bradley.   See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996).   This court’s dismissal of the appeal as frivolous counts

as another strike.     Id.   Should Bradley accumulate three strikes,

he may not proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is in imminent danger of serious physical injury.      See

28 U.S.C. § 1915(g).    Bradley is cautioned to review any pending

appeals to ensure that they do not raise frivolous issues.

     APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED.